Citation Nr: 0008019	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a rating decision of August 1996 was clearly and 
unmistakably erroneous (CUE) in failing to grant service 
connection for a right knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 30, 1966 to 
November 18, 1966.

By an August 1996 rating action, the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's original claim of service 
connection for a right knee and leg condition.  The veteran 
was notified of the denial of that claim, but did not appeal.  
As such, that decision became final.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from two separate rating actions of 
the RO.  In an April 1998 decision, the RO determined that 
there was no CUE in the August 1996 RO decision which denied 
the veteran's original claim of service connection for a 
right knee disability.  The veteran has also perfected an 
appeal from a January 1999 decision by which the RO denied a 
claim of service connection for residuals of a right knee 
injury.  

The Board notes that in the January 1999 decision, the RO 
addressed the underlying question of service connection for a 
right knee disability without specifically considering 
whether the previously denied claim could be reopened.  This 
is significant to the Board because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id.  Although the veteran has not been provided 
the appropriate laws and regulations pertinent to 
establishing new and material evidence, it is not necessary 
since the Board decision is to reopen the claim and there is 
therefore, no prejudice to the veteran.  

In May 1999, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  


FINDINGS OF FACT

1.  By an August 1996 decision, the RO denied the veteran's 
original claim of service connection for disabilities of the 
right knee and leg.  The veteran did not appeal that decision 
and it became final.  

2.  The veteran has not shown that the correct facts as they 
were known at the time of the August 1996 adjudication were 
not before VA, or that statutory or regulatory provisions 
extant at that time were incorrectly applied.  

3.  New evidence which bears directly or substantially on the 
specific matter and which is so significant that it must be 
considered to fairly decide the claims has been associated 
with the claims file since the August 1996 RO decision.

4.  The veteran's reopened claim of service connection for 
disability of the right knee is plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim of CUE in the August 1996 rating 
decision is legally insufficient.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105 (1999).

2.  New and material evidence to reopen the claim of service 
connection for disability of the right knee has been 
presented.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

3.  The claim of service connection for disability of the 
right knee is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1996, the RO denied service connection for a right 
knee disability on the basis that the condition had pre-
existed service and not been aggravated therein.  The veteran 
was notified of that decision by letter dated that same 
month; however, no appeal was filed.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a) (1999).  In 
addition, a final decision of the RO may not "thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to these rules states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. §§ 5108, 7104(b).  Therefore, once a RO decision 
becomes final, the Board does not have jurisdiction to 
consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  See Barnett, supra.

Evidence available to the RO in August 1996 included the 
veteran's application for compensation submitted in July 1996 
and his service medical records.  Service medical records 
included the report of an August 1966 pre-induction 
examination and the Medical History portion of that 
examination.  Both records noted that the veteran had 
undergone right knee surgery and had a history of repeated 
subluxations.  The record also included an August 1966 
statement from a private physician, stamped with the notation 
"Reviewed and considered in Examinee's Physical profile," 
which noted that the veteran had had cartilage removed from 
his right knee.  The physician noted that the veteran 
subsequently experienced repeated subluxation of the knee.  
In October 1966, the veteran, noted to be in day 3 of week 1 
of basic training, presented with complaints of a strained 
knee.  Physical examination revealed marked pain and 
tenderness under the surgical scar.  The veteran was placed 
in a splint for 7 days, after which he was returned to duty.  
A subsequent chart entry dated approximately one week later 
noted complaints of recurrent right knee pain.  

The report of an October 1966 Medical Board included a review 
of the veteran's pre-service history of two injuries to his 
right knee; in an automobile accident and later while playing 
football.  The veteran's service history was noted to include 
an August 1966 induction examination which found him fit for 
duty.  In addition, records referable to the initial 
complaints of knee strain on the third day of basic training 
and subsequent treatment and complaints were reviewed.  It 
was the determination of the Medical Board that the veteran 
had instability of the right knee, subsequent to a medial 
meniscectomy performed prior to service.  It was further 
determined that the veteran's right knee disability had 
existed prior to service and had not been aggravated therein.  
The veteran was discharged in November 1966.

Based on the evidence then of record, the RO found that there 
was no evidence that the veteran's current right knee and leg 
disorder was aggravated during service.  The veteran was 
notified of the decision and provided his appellate rights.  
That decision was not appealed by the veteran and is final.  

The veteran presently contends that he his right knee 
disability was in fact aggravated by in-service injuries.  

I.  Clear and Unmistakable Error

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  
However, the veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995).

In the August 1996 rating decision, the RO noted that the 
veteran had a right leg "condition" at enlistment; however, 
there was no evidence of aggravation of that condition during 
service. 

In 1996, as now, a grant of service connection required 
evidence which established that a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if pre-existing such service, was aggravated 
therein.  38 C.F.R. § 3.303 (1995).  

The veteran contends that his right knee disability was 
aggravated by the in-service injuries.  The Board notes, 
however, that the veteran's assertions were considered by the 
RO in August 1996; however, the RO determined that there was 
no evidence that the veteran's pre-existing right knee 
disability had been aggravated by service.  While the 
veteran's assertion was not specifically cited in the rating 
decision, there is nothing in that decision which indicates 
that the RO had not taken note of the veteran's contentions 
regarding in-service aggravation.  

Even if the RO had not considered the veteran's allegation, 
to successfully establish CUE, this error must have been of 
"the sort... which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Failure to 
consider the veteran's own assertion with regard to causation 
was not the sort of error which would have manifestly changed 
the outcome.  There was still no medical evidence pertaining 
to aggravation.  Such an error was not the kind of factual 
error that, when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the results in the veteran's case in August 1996 
would have been manifestly different but for the error.  

The veteran has not shown that the correct facts, as they 
existed at the time, were not before the adjudicator in 
August 1996, or that the statutory or regulatory provisions 
extant at that time were incorrectly applied.  No assertion 
has been made with any degree of specificity as to what error 
of fact was made or how a different application of laws and 
regulations would dictate a "manifestly different" result.  
Fugo at 44.  Rather, the effect of the veteran's contentions 
is that he is merely asserting disagreement with how the RO 
evaluated the facts before it in August 1996.  In other 
words, he has merely asserted that the RO should have viewed 
the evidence differently-that his statements regarding in-
service aggravation should have warranted a grant of service 
connection.  This is an assertion which is inadequate to 
raise a CUE claim.  Id.

In addition to having had all the highly probative correct 
facts before it, the Board finds that the RO correctly 
applied the pertinent law and regulations in considering the 
evidence.  At the time of the August 1996 decision, the 
evidence of record did not establish that the veteran's 
currently demonstrated right knee disability had been 
aggravated by service.  There was ample evidence in the 
record, when the RO made its decision in 1996 to make that 
decisions tenable.  The RO neither ignored the facts nor the 
law; it committed no undebatable error which would have 
provided a manifestly different result.

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  See 
Luallen, supra. 

II.  New and Material Evidence

Prior to discussion of the evidence which has been submitted 
since the August 1996 RO decision, it must first be noted 
that the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, was 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new and material 
evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 144 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

In a recent decision interpreting and applying a decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), (which 
overruled the legal test previously used to determine the 
"materiality" element of the new-and-material-evidence 
test) the Court held that Hodge now required a three-step 
process for reopening claims.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc),  See also Winters v. West, 12 Vet. 
App. 203, (1999) (en banc).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

The provisions of 38 C.F.R. § 3.156(a) indicates that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Federal Circuit Court has held that the regulatory 
standard alone must be the test of materiality.  Hodge, 
supra.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  In 
addition, the newly presented evidence must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  See Evans, supra.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West,  12 Vet. App. 11, 20-
21 (1998).  Finally, the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the August 1996 RO decision.  In denying the veteran's 
original claim, the RO noted that there was no evidence that 
the veteran's pre-existing right knee condition had been 
aggravated during service.    

Evidence associated with the claims folder since the August 
1996 RO decision include statements from the veteran, his 
mother and a friend, both written and offered as testimony at 
a May 1999 personal hearing; statements of a private 
physician and the report of a December 1998 VA examination.  

In their statements, the veteran, his mother and friend 
offered their recollections of the veteran's in-service 
complaints and noted his present right knee complaints.  

In a November 1998 questionnaire completed at the request of 
the veteran's representative, a private physician, J.W. 
Noble, Jr., MD, reviewed the veteran's service medical 
records and responded to specific questions.  Dr. Noble noted 
that, based on a review of those records provided, the 
veteran's right knee was in sound condition on induction.  
Following a review of physical findings noted after the 
documented in-service injury, the physician noted that those 
findings "may indicate aggravation but not necessarily an 
increase in disability.  Unable to determine from this 
documentation."  Dr. Noble was unable to point to any 
specific finding which would indicate that the increase in 
disability was due to the natural progression of the disease.  
Finally, it was the physician's professional opinion that the 
veteran's right knee disability was aggravated during 
service.  

The veteran was afforded a VA examination in December 1998 at 
which time the examiner noted his current complaints and a 
history of two separate injuries to the right knee during 
service.  The examiner indicated that he could not find Dr. 
Noble's November 1998 statement and was unable to comment on 
that statement on as requested by the RO.  The examiner's 
impression was that the veteran's present complaints were 
consistent with osteoarthrosis of the right knee, which 
"could be" secondary to the post-traumatic blow to the 
right knee. 

The Board finds that most of the recently submitted evidence 
is "new" in that it was not previously submitted and is not 
duplicative of evidence already of record.  The Board also 
finds that the November 1998 statement from Dr. Noble, who 
offered the opinion that the veteran's right knee disability 
was aggravated during service, is "material" in that it is 
so significant it must be considered to fairly decide the 
claim.  The basis of the August 1996 RO decision had been 
lack of evidence the pre-existing right knee condition had 
been aggravated during service.  This statement tends to 
prove the merits of the claim as to the essential element 
which was lacking in the last final disallowance.  See Evans, 
supra.  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim of 
service connection for a right knee disability is reopened.  

Based upon a review of all of the evidence of record, and 
presuming its credibility, the Board also finds that the 
claim, as reopened, is well grounded.  See Elkins; Winters, 
supra.  The record includes a diagnosis of a right knee 
disability, and a medical opinion that the veteran's pre-
existing right knee disability was aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303.  

ORDER

The claim that the August 1996 rating decision was clearly 
and unmistakably erroneous in failing to grant service 
connection for a right knee disability is legally 
insufficient, and the claim must therefore be denied.  

The appeal is granted, to the extent the Board has determined 
that new and material evidence has been submitted to reopen 
the veteran's claim of service connection for a right knee 
disability and that the claim is well grounded.  


REMAND

Having concluded that the veteran has reopened a claim of 
service connection for disability of the right knee and 
finding the claim to be well grounded, VA is obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  In addition, de novo review of the claim of 
service connection by the RO is required.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board notes that the recently submitted statement by Dr. 
Noble includes that physician's conclusion that the veteran's 
right knee condition was aggravated during service; however, 
Dr. Noble was unable to determine whether there was an 
increase in disability.  Despite the RO's request for 
comment, the VA examiner did not comment on Dr. Noble's 
statement, but offered an opinion that appears to indicate 
that the veteran's current right knee condition "could be" 
related to service.  Although the VA examiner indicated that 
he had reviewed the claims folder, the only right knee 
injuries referred to were the in-service complaints; there 
was no reference to the pre-service surgery.  As the evidence 
of record is insufficient to decide the issue of service 
connection, and the Board cannot exercise its own independent 
judgment on medical matters, further examination is required, 
to include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and 
the ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for right 
knee disability since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records which are not already associated 
with the claims folder from the 
identified treatment sources.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated right knee disability.  
All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  Based on the examination and 
study of the case, the examiner is 
requested to express an opinion as to 
whether the veteran's right knee 
disability underwent an increase in 
severity during service, to include 
whether any increase in disability during 
service was due to the natural progress 
of the disease.  The examiner should 
specifically comment on the November 1998 
statement submitted by Dr. Noble.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals


 



